Case 1:18-cv-05780-FB-SMG Document 26 Filed 09/06/19 Page 1 of 1 PageID #: 188
                          LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                              One Penn Plaza • Suite 2527 • New York, NY 10119
                                              T: 212.792-0046
                                       E: Joshua@levinepstein.com



                                                                                    September 6, 2019
Via Electronic Filing
The Honorable Magistrate Judge Steven M. Gold
U.S. District Court Eastern District of New York
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
                Re:     Singh v. Lintech Electric, Inc. et al
                        Case No.: 1:18-cv-05780-FB-SMGJO

Dear Honorable Magistrate Judge Gold:

        This law firm represents Defendants Lintech Electric, Inc. (the “Company”), and Linden J.
Tudor (together, the “Defendants”) in the above-referenced action.

         Pursuant to Your Honor’s Individual Motion Practices, this letter respectfully serves to
supplement Defendants’ September 3, 2019 letter motion [See Dckt. No. 24]. This letter is submitted on
Plaintiff’s consent.

        The parties have conferred, and wish to inform the Court that they have agreed to conduct
depositions on the following dates:

        1. Defendants’ deposition will take place on Monday, September 23, 2019

        2. Plaintiff’s deposition will take place on Tuesday, September 24, 2019.

        Accordingly, Defendants’ respectfully request that the Court amend the dates previously
referenced in Plaintiff’s September 3, 2019 letter [See Dckt. No. 25] to reflect the parties’ agreed-upon
dates.

        Thank you, in advance, for your time and attention.

                                                 Respectfully submitted,
                                                       LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                       By: /s/ Jason Mizrahi
                                                           Jason Mizrahi, Esq.
                                                           1 Penn Plaza, Suite 2527
                                                           New York, New York 10119
                                                           Tel. No.: (212) 792-0048
                                                           Email: jason@levinepstein.com
                                                           Attorneys for Defendants
